Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the application filed on 03/10/2022.
Claims 1-20 are cancelled by the Applicants.
Claims 21-37 are added by the Applicants.
Claims 21-22, 24-30 and 32-37 are pending. 


Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-22, 24-30 and 32-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 2008/0076969 to Kraft et al. (hereinafter, Kraft) in view of USPN 2002/0013613 to Haller et al.
Per claim 21:
Kraft  discloses:
21. An analyte monitoring system, comprising: 
an on body patch device comprising a transcutaneous glucose sensor coupled with a transmitter unit, wherein the transmitter unit is configured to wirelessly communicate with a primary receiver unit (Fig. 1 and related discussion); 
the primary receiver unit comprising one or more processors coupled with memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect an occurrence of a plurality of events associated with the primary receiver unit (Fig. 3, step 510 and Paragraph [0021] “establishes communication between the memory device (i.e., first device) and remote controller (i.e., second device) such as by inserting a portable memory device such as a Smart Card into memory chip port 232, as shown in step 510”); 
upload at least one event of the plurality of events associated with the primary receiver unit to at least one remote server (Paragraph [0035] “The remote controller 200 can transfer all or a portion of the information on the portable memory device (such as modified software code, instructions, or the like) to memory 230 of the remote controller and used to modify the remote controller 200”); and 
transmit, by the at least one remote server, a notification to the primary receiver unit relating to one or more of device upgrades, applications, or products (Paragraph [0029] “FIG. 5 is a flow chart showing exemplary method 600 for upgrading a peripheral medical device using remote controller 200... then remote controller 200 preferably notifies the user on display 202 that it is exiting modification method 600”).

Kraft does not explicitly disclose store the plurality of events associated with the primary receiver unit in an event log with a plurality of unique identifiers, wherein each event of the plurality of events associated with the primary receiver unit has a corresponding unique identifier in the plurality of unique identifiers; analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events.  
However, Haller discloses in an analogous computer system store the plurality of events associated with the primary receiver unit in an event log with a plurality of unique identifiers (Paragraph [0171] “mobile telephone or PDA 110 may also store data concerning the patient-initiated chain of events described above so that the data may be later retrieved, analyzed, and/or a future therapy determined at least partially on the basis of such data”; Paragraph [0205] “mobile telephone or PDA 110 may also store data concerning the patient-initiated chain of events described above so that the data may be later retrieved”), wherein each event of the plurality of events associated with the primary receiver unit has a corresponding unique identifier in the plurality of unique identifiers (Paragraph [0237] “a prescription table particular to patient 5 be stored in IMD 10… a remote health care provider 136 or remote system 130 may track the history of the programming of IMD 10 and archive data retrieved from IMD 10; that a remote health care provider 136 or remote system 130 may also track the history of the programming of device IMD, create corresponding patient history files”); analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events (Paragraph [0190] “upon receiving instructions to do so from another source (e.g., a physician, or a data mining project which results in detecting a trend or symptom characterizing patient 5 and other like individuals)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the method of having store the plurality of events associated with the primary receiver unit in an event log with a plurality of unique identifiers, wherein each event of the plurality of events associated with the primary receiver unit has a corresponding unique identifier in the plurality of unique identifiers; analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events as taught by Haller into the method of updating or modifying control software of medical devices as taught by Kraft. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of having store the plurality of events associated with the primary receiver unit in an event log with a plurality of unique identifiers, wherein each event of the plurality of events associated with the primary receiver unit has a corresponding unique identifier in the plurality of unique identifiers; analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events to provide to utilize any remote entity with knowledge of the changes for confirmation, so as to confirm the changes and reduce the chances of update errors which could have grave consequences for the patient.

Per claim 22:
The rejection of claim 21 is incorporated and further, Kraft does not explicitly disclose wherein the notification corresponds to an offer for a consumable product related to treatment of a condition of a user of the medical device.
However, Haller discloses in an analogous computer system wherein the notification corresponds to an offer for a consumable product related to treatment of a condition of a user of the medical device (Paragraph [0204] “at step 325 communication module and/or mobile telephone or PDA 110 may send a confirmatory message to remote system 130 and/or remote care giver 136 indicating that the remedial response or therapy has been delivered to patient 5 and/or IMD 10”).
The feature of providing wherein the notification corresponds to an offer for a consumable product related to treatment of a condition of a user of the medical device would be obvious for the reasons set forth in the rejection of claim 21.

Per claim 24:
The rejection of claim 21 is incorporated and further, Kraft discloses: 
24. The system of claim 21, wherein the instructions further cause the one or more processors to: wherein the notification is based, at least in part, on the trend data associated with the uploaded at least one of the plurality of events (Paragraph [0029] “FIG. 5 is a flow chart showing exemplary method 600 for upgrading a peripheral medical device using remote controller 200... then remote controller 200 preferably notifies the user on display 202 that it is exiting modification method 600”).

Kraft does not explicitly disclose wherein the instructions further cause the one or more processors to: analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events.
However, Haller discloses in an analogous computer system wherein the instructions further cause the one or more processors to: analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events (Paragraph [0190] “upon receiving instructions to do so from another source (e.g., a physician, or a data mining project which results in detecting a trend or symptom characterizing patient 5 and other like individuals)”).
The feature of providing wherein the instructions further cause the one or more processors to: analyze, by the at least one remote server, the uploaded at least one event of the plurality of events to determine trend data associated with the uploaded at least one event of the plurality of events would be obvious for the reasons set forth in the rejection of claim 21.

Per claim 25:
The rejection of claim 24 is incorporated and further, Kraft does not disclose wherein the trend data corresponds to the upgrade or update of software of the primary receiver unit.
However, Haller discloses in an analogous computer system wherein the trend data corresponds to the upgrade or update of software of the primary receiver unit (Paragraph [0190] “upon receiving instructions to do so from another source (e.g., a physician, or a data mining project which results in detecting a trend or symptom characterizing patient 5 and other like individuals), or in response to receiving information relayed to remote system 130 as a result of IMD 10 and/or communication module 100/mobile phone or 110 initiating communication with remote system 130 in response to detecting a condition in patient 5 or his environs that requires monitoring of patient 5, analysis of data from patient 5 or the execution of remedial action”).
The feature of providing wherein the trend data corresponds to the upgrade or update of software of the primary receiver unit would be obvious for the reasons set forth in the rejection of claim 21.

Per claim 26:
The rejection of claim 24 is incorporated and further, Kraft does not disclose wherein the trend data corresponds to the activity of the user of the primary receiver unit.
However, Haller discloses in an analogous computer system wherein the trend data corresponds to the activity of the user of the primary receiver unit (Paragraph [0190] “receiving instructions to do so from another source (e.g., a physician, or a data mining project which results in detecting a trend or symptom characterizing patient 5 and other like individuals)”).
The feature of providing wherein the trend data corresponds to the activity of the user of the primary receiver unit device would be obvious for the reasons set forth in the rejection of claim 21.

Per claim 27:
Kraft discloses:
27. The system of claim 21, wherein the primary receiver unit is a smart phone (Paragraph [0017] “Radio frequency module 218 of remote controller 200 provides for bi-directional communication with one or more peripheral medical devices such as a continuous glucose monitor, a personal computer, a personal digital assistant, a cell phone, insulin pen, or a pump”).

Per claim 28:
Kraft discloses:
28. The system of claim 21, wherein the notification further relates to a software version (Paragraph [0029] “remote controller 200 preferably reads the portable memory device to determine that it is intended for a modification to the peripheral medical device… remote controller 200 preferably shows the type of modification and version number on display 202”).

Per claim 35:
Kraft discloses:
35. The method of claim 29, further comprising the step of: updating the medical device according to the notification (Paragraph [0030] “the user is preferably prompted to confirm whether modification process 500 should be commenced, as shown in step 540”).

Claims 29-30, 32-34 and 36-37 are the method claim corresponding to system claims 21-22, 24-26 and 27-28 respectively, and rejected under the same rational set forth in connection with the rejection of claims 21-22, 24-26 and 27-28 respectively, as noted above.

Allowable Subject Matter
Claims 23 and 31 objected to as being dependent upon a rejected base claims 21 and 29, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20130283256 discloses a system sends firmware updates from a telemetry system to a monitoring device. One or more sensors are coupled to a monitoring device that has a unique user ID. The sensors acquire user information selected from of at least one of, a user's activities, behaviors and habit information. ID circuitry at the monitoring device includes ID storage, a communication system that reads and transmits the unique ID from an ID storage, a power source and a pathway system to route signals through the circuitry and elements to enable installation of firmware updates. A telemetry system is in communication with the one or more sensors and includes a database of user ID's. The telemetry system analyzes telemetry data from the monitoring device based on at least one of, user's activities, behaviors and habit information and creating personalized information about the user.

USPN 8639733 discloses Embodiments of the present invention provide various communication techniques for communication between a mobile computing device and an accessory. An accessory protocol that is generic to the mobile computing device can be used for some communication. An application executing at the mobile computing device can communicate with the accessory using an application communication protocol. In some embodiments, the application communication protocol can be different from the accessory communication protocol. In other embodiments the application protocol may only be recognized by the application and the accessory. In some embodiments, messages conforming to an application protocol can be communicated between the application and the accessory by packaging the messages inside a message conforming to the accessory communication protocol.

USPN 7730484 discloses a generic interface device may operate as an interface with different types of electronic data devices that perform data operations. The interface device may establish communications with one of these data devices, and identify the particular type of data device based on data received from the data device. Using the identified type of data device, the interface device downloads a suitable computer program from a server. By executing the downloaded program, the interface device is able to obtain, understand and output specialized data produced by the data device.

Enejder, Annika MK, et al. "Raman spectroscopy for noninvasive glucose measurements." 

Arnold, Mark A., and Gary W. Small. "Noninvasive glucose sensing." 

Gestwicki, Jason E., Helen V. Hsieh, and J. Bruce Pitner. "Using receptor conformational change to detect low molecular weight analytes by surface plasmon resonance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193